Citation Nr: 1450883	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disability manifested by a rash, otherwise claimed as urticaria.

2.  Entitlement to service connection for gastroestophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 2004.

These matters came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

These matters were remanded in March 2014.

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); 38 C.F.R. § 4.150  (setting forth dental and oral conditions for which compensation may be paid), 17.161 (setting forth criteria for authorization of outpatient dental treatment).  A claim for dental treatment has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and this issue is referred to the AOJ for appropriate action.

These matters are REMANDED to the Agency of Original Jurisdiction (AOJ).




REMAND

Skin disability

A February 1994 service record reflects a notation of a rash but no diagnosis was indicated.  

An October 2006 treatment record and subsequent records reflect the Veteran's complaints of a rash on his right side.  Objective examination showed a skin patch of scaling rash with raised borgers and central clearing.  The examiner diagnosed dermatophytosis tinea corporis.  The examiner prescribed clotrimazole (lotrimin). 

At the May 2012 Board hearing, the Veteran testified that he has urticarial on his feet due to wearing boots during service.  T. at 2.  He asserts that he has been prescribed a cream for this condition.  T. at 4-5.

At the August 2014 VA examination, the Veteran reported that he developed a skin rash on both feet with flaking of the skin while in Panama.  He reported he was treated for this in service in Panama.  Since service, he has been using Ketoconazole cream which helps control the rash, however, he states the rash has been persistent despite treatment.  On examination, there was some mild, scattered flaking over the posterior ankle and hindfoot.  The examiner diagnosed dermatophytosis tinea pedis.

The examiner opined that the Veteran's dermatophytosis tinea pedis was less likely as not due to active service or any incident therein because there was no record of a fungal skin infection/rash after thorough review of the service treatment records.  The examiner, however, failed to consider the in-service notation of a rash and also failed to consider the Veteran's lay testimony of suffering from fungal infections during service.  Thus, an additional opinion is necessary.  


GERD

In the October 2014 Informal Hearing Presentation completed by the Veteran's representative, it was asserted that the Veteran's GERD could be due to or aggravated by medications taken for his service-connected disabilities.  Specifically, medications such as ibuprofen, naproxen, and meloxicam.  Thus, an opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request that the August 2014 VA examiner (or another qualified physician if the August 2014 VA examiner is unavailable) review the Virtual folder and provide opinions as to the following:

a) Is dermatophytosis tinea pedis at least as likely as not (a 50 percent or higher degree of probability) due to the in-service notation of rash?

b) Is GERD at least as likely as not (a 50 percent or higher degree of probability) proximately due to medications (to include ibuprofen, naproxen, and meloxicam) taken for service-connected residuals, cervical spine fusions at C 6-7; left arm, cervical radiculopathy; osteoarthritis, lumbar spine; degenerative joint disease, left subtalar joint; left shoulder tendonitis; peripheral neuropathy, bilateral ulnar and median nerves; neuropathy, bilateral feet; and, sinusitis and allergic rhinitis?  

c) Is GERD at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by medications (to include ibuprofen, naproxen, and meloxicam) taken for service-connected residuals, cervical spine fusions at C 6-7; left arm, cervical radiculopathy; osteoarthritis, lumbar spine; degenerative joint disease, left subtalar joint; left shoulder tendonitis; peripheral neuropathy, bilateral ulnar and median nerves; neuropathy, bilateral feet; and, sinusitis and allergic rhinitis?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If you cannot offer an opinion without resorting to mere speculation, please indicate such in your report and explain why an opinion cannot be offered.

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  If the service connection issues are not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



